United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Beachwood, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0339
Issued: January 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 5, 2017 appellant filed a timely appeal from June 29 and July 24, 2017 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish total
disability for the period September 9, 2016 to February 3, 2017 causally related to his accepted
February 25, 2015 employment injury; (2) whether OWCP properly determined that appellant
received an overpayment of compensation in the amount of $11,235.14 for the period July 26
through November 12, 2016; and (3) whether OWCP properly determined that appellant was at
1

5 U.S.C. § 8101 et seq.

2
The Board notes that following the July 24, 2017 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

fault in the creation of the overpayment, thereby precluding waiver of recovery of the
overpayment.
FACTUAL HISTORY
On February 25, 2015 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, he injured his low back and knee when he slipped
while walking on snow in the performance of his federal employment duties. He stopped work on
the date of injury. OWCP accepted the claim for lumbar sprain/strain. It paid appellant wage-loss
compensation on the periodic rolls from June 28, 2015 through November 12, 2016.3
In a letter dated July 7, 2015, OWCP outlined appellant’s entitlement to compensation
benefits and his responsibility to return to work in connection with the accepted injury. An
attached Form EN1049 instructed that, if appellant worked during any portion of the covered
period, and compensation payments were received via either paper check or for payments sent by
electronic funds transfer (EFT), he was to return the payment to OWCP even if he had already
advised OWCP that he was working. It noted that appellant was expected to monitor his EFT
deposits carefully, at least every two weeks.
Appellant returned to limited-duty work on July 19, 2016. However, during the period
July 19 to 25, 2016 full-time work was not available within his restrictions.4 Effective August 12,
2016, appellant accepted a limited-duty job offer. He stopped work on September 9, 2016.
Appellant filed claims for compensation (Form CA-7) claiming disability from work through
February 3, 2017.5
Evidence received in support of appellant’s disability compensation claim included several
reports from Dr. Kimberly Togliatti-Trickett, a Board-certified physiatrist. In her August 3, 2016
report, Dr. Togliatti-Trickett indicated that appellant had returned to work within the provided
medical restrictions on July 19, 2016 and that he appeared to be having pain due to facet disease
in the lumbosacral spine. On duty status reports (Form CA-17) dated August 3 and September 6,
2016, she advised that appellant was to continue working with restrictions.
In a September 12, 2016 report, Dr. Togliatti-Trickett noted that appellant did not work on
Friday, September 9, 2016 due to increased back pain. As his back pain did not improve over the
weekend, appellant remained off work on Saturday, September 10 and Monday,
September 12, 2016. Dr. Togliatti-Trickett reported objective findings and provided an
assessment of lumbar spine ligament sprain. A magnetic resonance imaging (MRI) scan of the
lumbar spine was ordered due to ongoing pain despite treatment and therapy. Dr. TogliattiTrickett advised that appellant was to remain off work.

3

While on the periodic compensation rolls, appellant received payments of $2,348.66 every 28 days.

4

On December 5, 2016 Form CA-7a time analysis forms, the employing establishment initially determined that
appellant had 26.6 hours of intermittent wage loss for the period July19 to 25, 2016.
5

Appellant returned to work on February 7, 2017. He filed a notice of recurrence (Form CA-2a) alleging a
recurrence of total disability commencing July 28, 2017. The recurrence issue is not presently before the Board.

2

In a September 22, 2016 report, Dr. Togliatti-Trickett reviewed the September 21, 2016
MRI scan and indicated that appellant had L5-S1 spondylolisthesis and degenerative disc disease.
She diagnosed lumbar spine ligament sprain and continued to hold appellant off work.
In a September 22, 2016 note, Dr. Togliatti-Trickett noted that appellant was incapacitated
and unable to work from September 22 to 28, 2016. In September 22 and 29, and October 6, 2016
duty status reports, she opined that appellant was unable to work.
In an October 19, 2016 report, Dr. Roger Goomber, Board-certified in anesthesiology and
pain management, indicated that appellant’s back injury occurred in February “2014” when he fell
into a hole while carrying mail. He noted that appellant was off work due to his pain. Dr. Goomber
diagnosed: lumbar disc herniation; intervertebral disc degeneration, lumbar region; acquired
spondylolisthesis of lumbosacral region; lumbosacral neuritis; and chronic low back pain. Further
diagnostic testing was recommended and treatment options were discussed.
In a November 2, 2016 report, Dr. James S. Anderson, a Board-certified neurosurgeon,
reported that appellant’s low back pain radiating into the left leg initially began on February 25,
2015 after he stepped into a hole at work. His condition improved enough to return to work in
July, but his pain returned in September due to repetitive bending on a mail route. Dr. Anderson
noted that appellant had bilateral pars fractures at L5, which were healed on one side and a fibrous
union on the other side. He noted that appellant had a preexisting back injury that occurred when
he was a child and that the tissue that was once providing back support may have torn and was no
longer compensating. Dr. Anderson also indicated that appellant had severe foraminal stenosis
bilaterally at L5 left greater than the right side. He opined that appellant had an exacerbation of
his preexisting pars fracture at L5 resulting in a grade 1 spondylolisthesis at L5 on S1 and that
additional testing was needed.
In a December 15, 2016 letter, OWCP advised appellant of its preliminary determination
that an overpayment of compensation in the amount of $11,777.28 had been created during the
period July 19 through November 12, 2016, as he was paid compensation after his return to fulltime limited-duty work on July 19, 2016. It noted that appellant was entitled to intermittent wageloss compensation in the net amount of $448.97 for the period July 19 through 25, 2016. OWCP
calculated the total amount of overpayment finding that appellant returned to full-time limitedduty work on July 19, 2015 and was paid on the periodic rolls receiving net wage-loss
compensation of $2,925.94 every 28 days. For the period July 19 through November 12, 2016, or
117 calendar days, appellant received total compensation of $12,226.25. As appellant was entitled
to intermittent wage-loss compensation between July 19 through 25, 2016 in the net amount of
$448.97, OWCP subtracted that amount from $12,226.25 to find the final overpayment of
$11,777.28.
OWCP further noted that as appellant had stopped work on September 9, 2016, entitlement
to total wage-loss compensation on and after September 9, 2016 would be developed and
established separately. It found that he was at fault in the creation of the overpayment as he knew
or should have known that he was not entitled to receive wage-loss compensation after returning
to full-time work. OWCP informed appellant that he had a right to a prerecoupment hearing before
an OWCP hearing representative. It also advised appellant to complete the enclosed Form OWCP20 overpayment recovery questionnaire and submit supporting financial documentation, as this
was necessary information on the issues of waiver of recovery of the overpayment and recoupment.

3

A manual adjustment form dated December 9, 2016 indicated that for the period July 19 to
November 12, 2016, appellant received gross compensation in the amount of $13,626.32 or net
compensation of $12,226.25. For the period July 19 to 25, 2016, OWCP found that appellant was
entitled to $448.97 of wage-loss compensation for the intermittent hours missed, which resulted in
an overpayment of compensation in the amount of $11,777.28. Copies of compensation
worksheets were also of record.
In a December 20, 2016 report, Dr. Togliatti-Trickett indicated that appellant’s left L5
radiculopathy was improving with conservative management.
By development letter dated January 17, 2017, OWCP informed appellant that it had
received his claim for wage-loss compensation. It requested additional evidence to establish that
he was unable to work effective July 19, 2016 as a result of his accepted February 25, 2015
employment injury. OWCP requested medical evidence from appellant’s physician which
included a history of the injury and a thorough explanation, with objective findings, as to how his
accepted condition had worsened such that he was no longer able to perform his modified duties
when he stopped work. It indicated that a medical slip removing appellant from work or a duty
status report (Form CA-17) was insufficient if it did not contain the necessary medical explanation
and objective findings. OWCP noted that a limited-duty assignment was available within his
medical restrictions for the period of claimed lost time and therefore he was to provide evidence
to support why he did not work the light-/limited-duty assignment. Appellant was afforded 30
days to submit this evidence.
In a January 24, 2017 report, Dr. Goomber reviewed the results of diagnostic testing. He
diagnosed lumbar disc herniation, lumbosacral neuritis, acquired spondylolisthesis of lumbosacral
region, chronic low back pain, and lumbar sprain.
OWCP continued to receive medical evidence addressing appellant’s disability status after
February 3, 2017.
On January 18, 2017 OWCP received appellant’s January 13, 2017 overpayment recovery
questionnaire (Form OWCP-20), which listed his monthly expenses and additional funds with no
supporting documentation. Appellant requested a telephone conference on the issues of fault and
a possible waiver of recovery of the overpayment with OWCP’s Branch of Hearings and Review.
He stated that he disagreed that the overpayment had occurred through any fault of his own as he
tried to contact OWCP, but his calls were not returned.
In a June 6, 2017 letter, OWCP advised appellant that it could not schedule a conference
to address any outstanding issue relative to the $11,777.28 overpayment as no supporting financial
information had been received when he submitted his completed Form CA-20 overpayment
recovery questionnaire. Appellant was afforded an additional 20 days to submit the requested
financial information. No supporting financial information was received.
By decision dated June 29, 2017, OWCP determined that appellant had received an
overpayment of compensation in the amount of $11,235.14 for the period July 19 through
November 12, 2016 for which he was determined to be at fault. It noted that initially it was
determined that he had been overpaid in the amount of $11,777.28, following his return to work
on July 19, 2016. Appellant had worked intermittent hours on July 19, 20, 23, and 25, 2016, but
he had not worked at all on July 21 and 22, 2016.
4

The employing establishment, by telephone conversation with OWCP on June 29, 2017,
advised that no work was available within his restrictions on those six days. As such, appellant
was entitled to additional wage-loss compensation for the period July 19 through 25, 2016. The
total amount of appellant’s additional wage-loss entitlement was $542.14. The total overpayment
amount was reduced by $542.14, leaving an overpayment balance of $11,235.14.6 OWCP further
found that appellant was at fault in the creation of the overpayment as he knowingly accepted
wage-loss compensation to which he was not entitled. Appellant had not provided justification to
waive recovery of the overpayment and therefore OWCP requested that the overpayment be
recovered in full within 30 days.
By decision dated July 24, 2017, OWCP amended its May 26, 2017 decision to find that
appellant was entitled to wage-loss compensation for total disability from July 11
through 25, 2016. It denied his claim for wage-loss compensation for the period September 9,
2016 to February 3, 2017, as the medical evidence of record was insufficient to establish that he
was disabled from work during the claimed period causally related to the accepted February 25,
2015 employment injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA7 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.8 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury.9
Whether a particular injury causes an employee to be disabled from employment and the
duration of that disability are medical issues which must be proven by a preponderance of the
reliable, probative, and substantial medical evidence.10 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled from work.11 When the
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he or she was unable to work, without objective findings of disability
being shown, the physician has not presented a medical opinion, supported by medical rationale,
on the issue of disability or a basis for payment of compensation.12
When an employee, who is disabled from the job he or she held when injured due to
employment-related residuals, returns to a light-duty position or the medical evidence establishes
6

OWCP noted that appellant was also entitled to wage-loss compensation for July 11 and 18, 2016, which had been
previously denied.
7

Supra note 1.

8

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

9

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999).

10

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

11

Dean E. Pierce, 40 ECAB 1249 (1989).

12

See Fereidoon Kharabi, 52 ECAB 291 (2001).

5

that, light duty can be performed, the employee has the burden of proof to establish by the weight
of reliable, probative, and substantial evidence a recurrence of total disability. As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition, or a change in the nature and extent of the light-duty requirements.13 OWCP’s
procedures require that where recurrent disability from work is claimed within 90 days of the first
return to duty, the focus is on disability rather than causal relationship.14
The Board will not require OWCP to pay compensation for disability in the absence of any
medical evidence addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.15
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish total disability
for the period September 9, 2016 to February 3, 2017 causally related to the accepted February 25,
2015 employment injury.
OWCP accepted that appellant sustained a lumbar sprain/strain on February 25, 2015 while
in the performance of duty. Appellant stopped work on the date of injury and received wage-loss
compensation. He returned to limited-duty work on July 19, 2016 and received intermittent wageloss compensation for the period July 19 to 25, 2016 because work was not available within his
restrictions. Appellant subsequently accepted a limited-duty job offer, effective August 12, 2016,
and worked until September 9, 2016, when he stopped work. He returned to work on
February 7, 2017.
As noted, OWCP’s procedures require that where recurrent disability from work is claimed
within 90 days of the first return to duty, the focus is on disability rather than causal relationship.16
During appellant’s claimed period of total disability, he received medical treatment from
Dr. Togliatti-Trickett. In medical reports dated September 12 and 22, 2016, Dr. Togliatti-Trickett
noted objective findings and held appellant off work due to the accepted condition of lumbar spine
ligament sprain. These reports, however, are insufficient to establish disability from September 9
to 22, 2016 as Dr. Togliatti-Trickett does not explain how appellant’s accepted condition precluded
him from performing the duties of the modified position. She did not provide clear physical
findings supporting appellant’s disability from work during the period in question and did not
provide rationale explaining how or why appellant’s limitations resulted from the accepted
injury.17
Subsequent evidence received from Dr. Togliatti-Trickett is also insufficient to establish
disability during the claimed period as a result of the accepted condition. In her September 22,
13

C.G., Docket No. 16-1503 (issued May 17, 2017).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013).

15

Amelia S. Jefferson, supra note 10.

16

Supra note 14.

17

See J.M., Docket No. 16-0306 (issued May 5, 2016).

6

2016 note, Dr. Togliatti-Trickett noted, without providing objective findings, that appellant was
unable to work from September 22 to 28, 2016. In her September 22 and 29, October 6, and
December 20, 2016 duty status reports, she again opined that appellant was unable to work without
providing objective findings. This evidence is therefore insufficient to establish disability from
September 23, 2016 onward.18
In reports dated October 19, 2016 and January 24, 2017, Dr. Goomber did not provide an
opinion on appellant’s ability to work due to the accepted back strain/sprain. While he indicated
that appellant had an exacerbation of his preexisting pars fracture at L5 resulting in a grade 1
spondylolisthesis at L5 on S1, he based this opinion on an inaccurate history of injury, which he
reported occurred in “February 2014.” The Board has held that medical reports must be based on
a complete and accurate factual and medical background; medical opinions based on an incomplete
or inaccurate history are of diminished probative value.19
In a November 2, 2016 report, Dr. Anderson noted that appellant had returned to work in
July. He also noted that appellant had a preexisting back injury that occurred when appellant was
a child and that tissue that was once giving back support may have torn and was no longer
compensating. Dr. Anderson indicated that appellant had an exacerbation of his preexisting pars
fracture at L5 resulting in a grade 1 spondylolisthesis at L5 on S1. However, he provided no
rationalized opinion regarding appellant’s ability to work the modified position based upon
objective findings of the accepted condition. As such, Dr. Anderson’s report is insufficient to
establish appellant’s claim.20
The Board thus finds that appellant has not met his burden of proof to establish total
disability for the period September 9, 2016 to February 3, 2017 causally related to his accepted
February 25, 2015 employment injury.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.21
Section 8116 of FECA defines the limitations on the right to receive compensation benefits.
This section of FECA provides that, while an employee is receiving compensation, he or she may
not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.22 20 C.F.R. § 10.500 of OWCP regulations provide that compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related

18

See M.M., Docket No. 16-0541 (issued April 27, 2010).

19

N.C., Docket No. 15-1855 (issued June 3, 2016).

20

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

21

5 U.S.C. § 8102(a).

22

Id. at § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005).

7

medical condition prevents him or her from earning the wages earned before the work-related
injury.23
5 U.S.C. § 8129(a) of FECA provides that when an overpayment has been made to an
individual because of an error of fact or law, adjustment shall be made under regulations prescribed
by the Secretary of Labor by decreasing later payments to which the individual is entitled.24
ANALYSIS -- ISSUE 2
The Board finds that an overpayment of compensation was created in the amount of
$11,235.14 for the period July 26 through November 12, 2016 because appellant continued to
receive wage-loss compensation for total disability after he returned to work on July 19, 2016.
OWCP accepted appellant’s claim and paid wage-loss compensation on the periodic
compensation rolls as of June 28, 2015. Appellant returned to limited-duty work on July 19, 2016.
However work was not available within his restrictions for the period July 19 to 25, 2016. On
those six days, OWCP initially determined that he was entitled to wage-loss compensation in the
net amount of $448.97. However, upon further review, it determined that he was entitled to
additional hours of wage-loss compensation in the amount of $542.14.25 While OWCP had
initially found an overpayment in the amount of $12,226.25, it subsequently reduced the amount
of the overpayment to $11,235.14 to reflect the amount of wage-loss compensation appellant was
entitled to receive for the period July 19 to 25, 2016.
Appellant also claimed total disability beginning September 9, 2016. However, as
previously noted, OWCP properly denied his claim for additional wage-loss compensation.
Appellant continued to receive temporary total wage-loss compensation for the period July 26
through November 12, 2016, resulting in an overpayment of compensation.26 A claimant is not
entitled to receive temporary total disability and actual earnings for the same period. OWCP
procedures provide that an overpayment in compensation is created when a claimant returns to
work, but continues to receive wage-loss compensation.27
Accordingly, the Board finds that OWCP properly determined that appellant received an
overpayment of compensation in the amount of $11,235.14 for the period July 26 through
November 12, 2016 as he had returned to work and had not established that he was totally disabled
during this period.28

23

20 C.F.R. § 10.500.

24

5 U.S.C. § 8129(a).

25

20 C.F.R. § 10.500.

26

See J.S., Docket No. 17-0260 (issued December 28, 2017); see also J.W., Docket No. 15-1163 (issued
January 13, 2016).
27

See E.V., Docket No. 17-1328 (issued December 11, 2017); Danny E. Haley, 56 ECAB 393 (2005); Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
28

See C.R., Docket No. 17-0117 (issued April 4, 2018); S.K., Docket No. 08-0961 (issued April 7, 2009); V.G.,
Docket No. 07-0916 (issued November 15, 2007).

8

LEGAL PRECEDENT -- ISSUE 3
5 U.S.C. § 8129(b) provides: Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.29 A claimant who is at fault in the creation of the overpayment is not entitled to
waiver.30 On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.
The Board has held that an employee who receives payments from OWCP in the form of
a direct deposit may not be at fault the first time incorrect funds are deposited into his or her
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.31 The
Board has also held in cases involving a series of incorrect payments, where the requisite
knowledge is established by a letter or telephone call from OWCP, or simply with the passage of
time and a greater opportunity for discovery, the claimant will be at fault for accepting the
payments subsequently deposited.32 Previous cases have held that receiving one or two erroneous
direct deposit payments does not necessarily create the requisite knowledge to find that a claimant
was at fault in the creation of the overpayment.33
ANALYSIS -- ISSUE 3
The Board finds that appellant was without fault with regard to OWCP’s first direct deposit
following his return to work, but he was at fault in the creation of the overpayment resulting from
the subsequent deposits.
OWCP paid appellant compensation by EFT every 28 days. Appellant returned to work
on July 19, 2016. OWCP paid him compensation for the period July 19 through 25, 2016. On
August 20, 2016 appellant received compensation in the amount of $2,291.02 for the period
July 24 through August 20, 2016. There is no documentation or other evidence to demonstrate
that appellant had clear knowledge at the time the bank received the August 20, 2016 EFT that the
payment was incorrect.34 The Board thus finds that appellant was without fault in accepting the
initial direct deposit covering the period of the overpayment July 26 through August 20, 2016.
29

5 U.S.C. § 8129(b).

30

See K.E., Docket No. 18-0687 (issued October 25, 2018); Gregg B. Manston, 45 ECAB 344, 354 (1994);
Robert W. O Brien, 36 ECAB 541, 547 (1985).
31

See Tammy Craven, 57 ECAB 689 (2006); Order Granting Petition for Reconsideration and Reaffirming Prior
Decision (issued July 24, 2006).
32

Id.

33

See D.B., Docket No. 16-0258 (issued February 1, 2016); W.P., 59 ECAB 514 (2008).

34

See C.Y., Docket No. 18-0263 (issued September 14, 2018); see also M.M., Docket No. 15-0265 (issued May 27,
2015); Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).

9

The Board finds that the case is not in posture for decision regarding the issue of waiver of
recovery of the overpayment for the period July 26 to August 20, 2016. The Board will set aside
the June 29, 2017 decision regarding the issue of fault for that period and remand the case for
OWCP to determine whether appellant is entitled to waiver of recovery of the overpayment
covering the period July 26 to August 20, 2016.
The Board further finds that appellant was at fault in the creation of the overpayment
resulting from the remaining EFT payments for the period August 21 to November 12, 2016.35
In a July 7, 2015 letter, appellant was notified that, to avoid an overpayment of
compensation, he must immediately notify OWCP of his return to work. He was required to return
any check to OWCP which included a period during which he worked. Although OWCP may
have been negligent in making incorrect payments, this does not excuse a claimant from accepting
payments he or she knew or should have known to be incorrect.36 In cases involving a series of
incorrect payments, where the requisite knowledge is established by documentation from OWCP
or simply with the passage of time and opportunity for discovery, a claimant will be at fault for
accepting the payments subsequently deposited. By the time of the second payment, appellant
should have known that he was not entitled to the same amount of wage-loss compensation as he
had received prior to his return to work on July 19, 2016.37 After his receipt of the first direct
deposit following his return to work, he was on notice that OWCP began to make payments to him
in error and knew or should have known that he was not entitled to the benefit of the subsequent
direct deposit.
Finally, as appellant’s eligibility for waiver for a portion of the overpayment cannot yet be
determined, the issue of recovery will not be considered in the present appeal. On remand he will
have an opportunity to submit and have OWCP consider relevant financial evidence on this issue.
Following this and all other development deemed necessary, OWCP shall issue a de novo decision
in the case.38
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish total disability
for the period September 9, 2016 to February 3, 2017 causally related to his accepted February 25,
2015 employment injury. The Board also finds that OWCP properly determined that appellant
received an overpayment of compensation in the amount of $11,235.14 for the period July 26
through November 12, 2016. However, the Board finds that he was without fault in the creation
of the overpayment for the period July 26 to August 20, 2016, but that he was at fault in the creation
of the overpayment for the period August 21 through November 12, 2016. The case will be
remanded for OWCP to consider waiver of recovery of the overpayment from July 26 to
August 20, 2016.

35

See C.Y., id.; D.W., Docket No. 14-0229 (issued April 17, 2014).

36

See C.G., Docket No. 15-0701 (issued December 9, 2015).

37

Id.

38

P.L., Docket No. 16-0127 (issued May 3, 2016).

10

ORDER
IT IS HEREBY ORDERED THAT the July 24 and June 29, 2017 decisions of the Office
of Workers’ Compensation Programs are affirmed in part and set aside in part. The case is
remanded for further action consistent with this decision of the Board.
Issued: January 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

